Citation Nr: 1228110	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD. 

3. Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure. 

4. Entitlement to service connection for a heart condition, to include ischemic heart disease, claimed as due to herbicide exposure, and secondary to diabetes mellitus type II. 

5. Entitlement to service connection for retinopathy, secondary to diabetes mellitus type II. 

6. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, secondary to diabetes mellitus type II. 


7. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, secondary to diabetes mellitus type II. 

8. Entitlement to service connection for a bladder condition, secondary to diabetes mellitus type II.

9. Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus type II. 

10. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition, secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1969 to August 1972.  The Veteran received the Combat Infantry Badge, and had service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals  (BVA or Board) from two rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  An October 2008 rating decision reopened and denied a claim for service connection for PTSD.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A June 2009 rating decision denied service connection for diabetes mellitus, type II, heart condition, retinopathy, peripheral neuropathy bilateral upper extremities and bilateral lower extremities, bladder condition, erectile dysfunction, and GERD.  Subsequently, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  A March 2012 rating decision evaluated the claim under the new presumptive condition, but continued the denial of service connection for a heart condition, to include ischemic heart disease/coronary artery disease, therefore the issue remains on appeal. 

The issues of service connection for erectile dysfunction and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an August 2000 rating decision, the RO denied service connection for PTSD.  The Veteran did not timely appeal the decision and it is now final.

2. Evidence submitted since the RO's August 2000 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The Veteran has been diagnosed with PTSD due to his combat experience during his military service.

4. There is no diagnosis of diabetes mellitus type II, nor has there been such a diagnosis at any point during the pending claim or appeal.

5. A heart condition was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a heart condition is related to any disease or injury incurred in or aggravated by service.  

6. There is no diagnosis of retinopathy, nor has there been such a diagnosis at any point during the pending claim or appeal. 

7. There is no diagnosis of peripheral neuropathy, bilateral upper extremities, nor has there been such a diagnosis at any point during the pending claim or appeal.

8. There is no diagnosis of peripheral neuropathy, bilateral lower extremities, nor has there been such a diagnosis at any point during the pending claim or appeal.

9. There is no diagnosis of a bladder condition nor has there been such a diagnosis at any point during the pending claim or appeal.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for PTSD are met. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156  (2011).

2. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4. The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5. The criteria for service connection for retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

6. The criteria for service connection for peripheral neuropathy, bilateral upper extremities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

7. The criteria for service connection for peripheral neuropathy, bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8. The criteria for service connection for a bladder condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Letters dated August 2008, September 2008 and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notification also informed the Veteran of the evidence and information necessary to reopen the claim for service connection, including the basis on which the prior claim was denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file which contains VA treatment records. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claims of service connection for diabetes mellitus, heart condition, retinopathy, peripheral neuropathy, bilateral upper and lower extremities, and a bladder condition; however, no such examinations are necessary in this case because the evidence of record does not indicate that the disabilities or symptoms of the disabilities "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


New and Material Evidence

The RO denied service connection for PTSD in August 2000.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d) (2011). 

In March 2008 the Veteran filed to reopen his claim for service connection for PTSD. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The August 2000 RO decision denied service connection, finding that the Veteran did not have a diagnosis of PTSD.  The evidence received since the August 2000 RO decision includes treatment records which diagnose the Veteran with PTSD.

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically evidence of a diagnosis of PTSD.  Reopening the claim is warranted.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Some diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period and the Veteran is shown to have been exposed to herbicides.  Type II diabetes mellitus, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) and acute and subacute peripheral neuropathy are listed herbicide related diseases for purposes of presumptive service connection; the conditions may manifest at any time after herbicide exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309. 

A veteran is presumed to have been exposed to herbicides if there is evidence of service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records establish that the Veteran served in the Republic of Vietnam during the time period and he is presumed to have been exposed to herbicides. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1)  & (2). 

The Veteran received the combat infantry badge (CIB) for his service in Vietnam and claims that he currently has PTSD as a result of this combat.  The Board finds that the Veteran engaged in combat with the enemy, and was exposed to stressors in service.  38 U.S.C.A. § 1154(b).  

In June 2008 a VA examination was conducted and the examiner opined that while the Veteran may have qualified for a diagnosis of PTSD in the past, his current symptoms did not meet the full criteria for a diagnosis of PTSD.  The examiner also noted that the reduction in the Veteran's symptoms may be due to effective treatment (counseling and medication) of the condition.  

While the Veteran was not diagnosed with PTSD at the June 2008 examination, he has been diagnosed with PTSD by the VA staff psychiatrist  many times both before and after the VA examination.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Veteran has been diagnosed with PTSD related to his in service stressors during the pendency of the claim and service connection for PTSD is warranted

Diabetes Mellitus type II 

The Veteran contends that service connection for diabetes mellitus type II should be granted based on herbicide exposure.  Diabetes mellitus is a presumptive condition where herbicide exposure is shown or presumed.  There is no evidence, however, that the Veteran has diabetes mellitus type II.  He has never been diagnosed with diabetes mellitus type II or reported symptoms of such.  VA treatment records in March 2012 are negative for a diagnosis of diabetes mellitus. 

Disability compensation for veterans derives from two statutes, sections 1110 and 1131.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  In order for a veteran to qualify for compensation under those statutes, the veteran must prove the existence of current disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Absent evidence of a diagnosis of diabetes mellitus type II, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998).  Service connection for diabetes mellitus is not warranted. 

Heart condition 

The Veteran contends that he has a heart condition due to herbicide exposure.  As discussed above, the Veteran is presumed to have been exposed to herbicides in service; therefore, if he has ischemic heart disease, it will be presumptively service connected.  However, the Veteran is not diagnosed with ischemic heart disease, he has an aortic aneurysm, which is not a presumptively service connected disease. 

The Veteran contends that he has a heart condition secondary to diabetes mellitus, however as the Veteran is not service connected for diabetes mellitus, there is no basis for secondary service connection.

Nor is direct service connection for a heart condition warranted.  The Veteran currently has an aortic aneurysm.  There is no evidence of a heart condition in service or within one year post service.  Service treatment records contain one complaint of chest pain reported while the Veteran was being treated for an upper respiratory infection (URI).  There is no evidence suggesting that the Veteran's current heart condition is related to any injury or disease in service.  Service connection for a heart condition is not warranted. 




Retinopathy  

The Veteran contends he has retinopathy, secondary to diabetes mellitus.  Although the Veteran has reported complaints of blurry vision, there is no diagnosis of retinopathy.  The veteran must prove the existence of current disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356.  Absent evidence of a diagnosis of retinopathy, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353. 

Even if the Veteran was diagnosed with retinopathy, he is not service connected for diabetes mellitus so there is no basis for secondary service connection.  Service connection for retinopathy is not warranted. 

Peripheral neuropathy, bilateral upper extremities and bilateral lower extremities

The Veteran contends that he has peripheral neuropathy bilateral upper and lower extremities due to herbicide exposure.  As discussed above, the Veteran is presumed to have been exposed to herbicides in service and, if he has acute and subacute peripheral neuropathy, such will be presumptively service connected.  38 C.F.R. § 3.309(e).  However, this is not the type of peripheral neuropathy the Veteran is alleging, and presumptive service connection is not for application.   

Furthermore, although the Veteran has reported symptoms of left leg numbness, he has not been diagnosed with peripheral neuropathy of the bilateral upper or lower extremities.  Absent evidence of a diagnosis of peripheral neuropathy, bilateral upper extremities and bilateral lower extremities, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin.



Even if the Veteran was diagnosed with peripheral neuropathy, bilateral upper extremities and bilateral lower extremities, he is not service connected for diabetes mellitus so there is no basis for secondary service connection.  Service connection for retinopathy is not warranted. 

Bladder condition, claimed as frequent urination 

The Veteran contends that he has a bladder condition, claimed as frequent urination, which should be service connected secondary to diabetes mellitus. 

Although the Veteran reports that he has frequent urination, he has not been diagnosed with a bladder condition.  Absent evidence of a diagnosis of a bladder condition, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin.

Even if the Veteran was diagnosed with a bladder condition, he is not service connected for diabetes mellitus so there is no basis for secondary service connection.  Service connection for retinopathy is not warranted. 
 

ORDER

New and material evidence has been submitted, the petition to reopen a claim for service connection for PTSD is granted.

Service connection for PTSD is granted

Service connection for diabetes mellitus type II, claimed as due to herbicide exposure, is denied. 

Service connection for a heart condition, to include ischemic heart disease, claimed as due to herbicide exposure, and secondary to diabetes mellitus type II, is denied. 

Service connection for retinopathy, secondary to diabetes mellitus type II, is denied. 

Service connection for peripheral neuropathy, bilateral upper extremities secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy, bilateral lower extremities, secondary to diabetes mellitus type II, is denied.

Service connection for a bladder condition, secondary to diabetes mellitus type II, is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with erectile dysfunction.  Although he originally claimed it was secondary to diabetes (for which he is not service connected), he now contends it is secondary to PTSD.  As the Veteran is now service connected for PTSD, development of his claim for erectile dysfunction secondary to a service connected disability, PTSD, is necessary and an examination is required.



The Veteran has been diagnosed with GERD.  In service he was treated for upper gastrointestinal difficulties with a history of stomach problems.  There is an indication that current GERD is related to the Veteran's in service stomach problems, but there is insufficient medical evidence to warrant service connection. 

In sum, there is evidence of current disabilities, erectile dysfunction and GERD, and an indication that the disabilities may be associated with service or secondary to a service connected disability.  However the medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.  Therefore  medical examinations are necessary and remand is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule appropriate VA examinations for erectile dysfunction and GERD.  The claims folder must be reviewed in conjunction with the examinations.  If the examiners do not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available for review.  

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran's GERD is related to service on a direct basis.  

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is related to his service connected PTSD. 

A full and complete rationale for any opinion expressed is required.  If an examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382   (2010). 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


